DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-7) in the reply filed on March 14, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the meaning, breadth and scope of following terms are vague:
“partially fabricated transistors”
“real transistors”
It is not clearly understood what the structures of “partially fabricated transistors” and “real transistors” the applicant refers to? Therefore the limitations of “a first periodic array of partially fabricated …a strained channel structures” and “ a second array of partially fabricated transistor devices….an unstrained channel structures” are vague and indefinite. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best the claimed subjects are understood (see rejection under 35 U.S.C. 112 second paragraph, supra).  Claims are participated or/unpatentable by/over references. 
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wack et al (U.S.Pat. 7,951,672) in view of Kung (US Pat.11,011,635).
With respect to claims 1 and 5, Wack discloses a metrology target (12) comprising substantially all of the limitations of the instant claims such as: a first periodic array of partially transistor devices (302), each of the partially fabricated transistor devices of the first periodic array having source, drain and channel structures (see figure 4) and it appears the dimensions of the source, drain and channel structures of each of the partially fabricated transistor devices of the first periodic array are the same dimensions as the source, drain and channel structures of a corresponding “real” transistors device structures;

    PNG
    media_image1.png
    364
    564
    media_image1.png
    Greyscale

and a second array of partially fabricated transistor devices (305), each of the partially fabricated transistor devices having at least a channel structure (see figure 5) and it appears a 
As to claims 2-4 and 6-7, Wack lacks to show the partially fabricated transistors (302; 306) being Fin Field Effect Transistor devices (FINFET) or the transistors have epitaxial drain structures or are made of Silicon doped with Germanium, Phosphorous, Carbine or any combination thereof.  These features are well known and suggested by Kung (see col.3, lines 61-67; col.4, lines 50-55).  In view of such teachings, it would have been obvious to a skilled artisan to select proper transistors as suggested by Kung into the metrology target of Wack to obtain any desired metrology targets.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
3/28/22

/HUNG V NGUYEN/            Primary Examiner, Art Unit 2882